  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 20 
202 
The Kroger Company 
and 
United Food and Com-
mercial Workers Union Local 1059, AFLŒCIO.
  Cases 9ŒCAŒ39712 and 9ŒRCŒ17712 
June 30, 2004 
DECISION, ORDER, AND DIRECTION 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH On May 14, 2003, Administrative Law Judge Arthur J. 
Amchan issued the attached
 decision.  The Respondent 
filed exceptions, a supporting brief, and a reply brief.  

The Union filed an 
answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions, 
and to adopt the recommended Order only to the extent 
consistent with this Decision. 
I.  INTRODUCTION
 On September 27, 2002,
2 the Union filed a petition to 
represent all regular full-time
 and part-time employees at 
the Respondent™s refill center in Groveport, Ohio.  The 
Regional Director approved a Stipulated Election 
Agreement on October 7 that 
excluded from the bargain-
ing unit, inter alia, ﬁall office clerical employees.ﬂ  The 
Union filed unfair labor practice charges on October 28, 
pursuant to which a complaint and notice of hearing is-

sued.
3  The representation election was held on October 
                                                          
 1 The Respondent excepts only with 
respect to the administrative law 
judge™s finding that employee Erin Spetnagel is an office clerical em-
ployee.  The General Counsel has not filed exceptions.  In the absence 
of exceptions, the Board adopts the other findings of the administrative 

law judge, including the findings rega
rding the other challenged ballots 
and the 8(a)(1) violations and identical objections. 
The Respondent has excepted to some of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-

tive law judge™s credibility resoluti
ons unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.   
In adopting the judge™s credibility findings, we note that, although 
the judge stated that he discredite
d the testimony of Respondent™s facil-
ity manager Michael Griffin, with 
respect to Spetnagel™s duties, he 
appears to have implicitly cred
ited Griffin™s testimony on cross-
examination concerning the number 
of telephone calls the facility re-
ceives in a day and that answering telephone calls is Spetnagel™s pri-
mary responsibility.  In making our findings, we do not rely on Grif-

fin™s discredited testimony re
garding Spetnagel™s duties. 
2 Unless otherwise stated, all dates are in 2002. 
3 The complaint alleged that Griffi
n coercively interrogated an em-
ployee and threatened employees with 
a stricter administration of disci-
pline if employees elected a Union, in violation of Sec. 8(a)(1) of the 
Act. 31.  The tally of ballots shows 14 for and 10 against the 
Union, with 5 challenged ballots.  The Union filed objec-
tions to the election that tracked its unfair labor practice 
charges, as well as challenges to the ballots of five indi-

viduals.  On February 18, 2003, the unfair labor practice 
case was consolidated for hear
ing with the Union™s chal-
lenges to the five ballots and objections to the election.  

The judge™s recommended deci
sion found that the Re-
spondent violated Section 8(a)
(1) of the Act as alleged, 
sustained the Union™s challenges to two of the ballots, 

and overruled the Union™s challenges to three of the bal-
lots.  He further recommended that the election be set 
aside based on the Union™s objections if the Union does 
not prevail on the final vote tally.  For the reasons dis-
cussed below, we agree with the Respondent that the 

judge erred in sustaining the Union™s challenge to em-
ployee Erin Spetnagel™s ballot 
because he found her to be 
an excluded office clerical employee. 
II.  RELEVANT FACTS
 The Respondent maintains a facility at which it refills 
patient prescriptions for Kroger pharmacies throughout 

Ohio.  Located within the facility are a production area, 
an office for Respondent™s facility manager, Griffin, an 
office for the pharmacists, an
d a failed claims office.  
The failed claims office is walled off from the production 
floor, but the door to the office always remains open.  
The door is only a few feet from the production line.  All 

facility employees, except Griffin and the pharmacists, 
have the title of pharmacy technician.  Griffin supervises 
all employees, although there 
is also a supervisory shift 
coordinator who supervises the production line during 
the second shift.  Employees within the failed claims 
office resolve problems with refill requests resulting 
from potential problems with drug interactions, incorrect 
insurance information, or premature refill requests.  The 

employees within the failed cl
aims office work at desks, 
and employees on the production floor stand at various 
stations of the production line ensuring that refills are 

properly filled. 
The employee whose eligibility is at issue in this case, 
Spetnagel, works in the failed claims office with em-

ployees Estella Clary, Kimberly Harris, and Michelle 
Spencer.
4  Spetnagel is primarily responsible for answer-
ing the Respondent™s five telephones so that the other 

employees can work more on failed claims.  However, 
the other employees within th
e failed claims office also 
answer the telephones if Spetnagel is busy.  All of the 

facility™s telephone calls come into the failed claims of-
                                                          
 4 Clary and Spencer work on the firs
t shift with Spetnagel.  Harris 
works on the second shift.  Clary and Harris process failed claims.  
Spencer acts as an inventory clerk. 
  KROGER CO
. 203
fice.  The record reveals that at least some (and perhaps 
most) of the telephone calls are from the Respondent™s 
area pharmacies calling with questions about or problems 
concerning prescriptions.  The record does not reflect 

who, other than pharmacies, calls the facility or what 
percentage of the calls come in from others.
5  The Re-
spondent receives hundreds of ca
lls a day, but there is no 
evidence regarding how much time is involved in han-
dling each call or how much 
time other employees within 
the failed claims office spend answering the telephones if 

Spetnagel is unable.  Further, there is no credited testi-
mony regarding what is done with the calls once they are 
answered. 
In addition to answering the telephones, Spetnagel 
spends 20Œ30 minutes on the production floor each day 

delivering pink slips (notices that a prescription cannot 
be refilled).  Spetnagel puts the pink slips in delivery 
bags before the noon shipment to the Respondent™s area 

pharmacies.  Spetnagel is in the failed claims office the 
rest of the day.  With respect to the other failed claims 
employees, the judge found that Clary™s primary respon-

sibility is processing failed claims but that, in addition, 
she spends at least 45 minutes on the production floor 
assisting production employees before the noon shipment 

and also performs such tasks as replenishing the bottling 
machine and fixing the machin
e that prints prescription 
labels.  The judge found that Harris performs Clary™s job 

on the second shift and also performs Spetnagel™s duty of 
delivering pink slips during the second shift.  Finally, 
with respect to Spencer, the ju
dge found that she acts as a 
supply clerk by ordering drugs from suppliers and mak-
ing sure that drugs are on su
pply shelves.  She also as-
sists production employees by bringing in shipments of 
supplies to the production area.  The judge made no find-
ings about the amount of time spent by Harris or Spencer 

on the production floor. 
III.  THE JUDGE
™S FINDINGS CONCERNING
 SPETNAGEL
™S CHALLENGED BALLOT
 The judge found that, unlike the other employees in 
the failed claims office, Spetnagel is an office clerical 
employee and thus excluded from the bargaining unit.  In 

concluding that Spetnagel is an office clerical, the judge 
found that Spetnagel™s duties are only tangentially re-
lated to production because she spends virtually all her 

time answering the telephone and goes out to the produc-
tion floor only to deliver pink slips.  The judge also noted 
                                                          
 5 Levitt, a pharmacy technician on th
e first shift, testified that she 
thinks Spetnagel™s duties include an
swering personal calls for Griffin, 
but she later admitted that she does not know which calls are from 
Kroger pharmacies and which are from other people. 
that no employee performs Spetnagel™s duties during the 
second shift even though
 there is full production.
6 The judge found that unlike Spetnagel, Clary, Harris, 
and Spencer are plant clericals,
 and thus part of the bar-
gaining unit, because the task
s they perform are allied to 
the production process.  Specifically, they resolve prob-
lems so that failed claims 
can proceed to the production 
line.  Further, the judge found that they perform produc-
tion work daily, particularly before the noon and mid-
night shipments to the area pharmacies. 
IV.  CONTENTIONS OF THE EXCEPTING PARTY
 The Respondent excepts only with respect to the 
judge™s finding that Spetnagel, in contrast to the other 
employees working in the failed claims office, is an of-
fice clerical.  The Respondent 
contends that, contrary to 
the judge™s finding, the reco
rd evidence shows that Spet-
nagel™s duties are materially the same as the duties of the 
other failed claims employees who were found, without 

exception, to be part of the ba
rgaining unit.  Further, the 
Respondent contends that even if Spetnagel does spend 
most of her time answering the telephones, unlike the 

other employees in the failed claims office, answering 
the telephones is integral to 
production.  Therefore, the 
Respondent asserts that Spetnagel should be included in 

the bargaining unit as a plant 
clerical like Clary, Harris, 
and Spencer. 
V.  THE EVIDENCE DOES NOT ESTABLISH THAT
 SPETNAGEL SHOULD BE EXCLUDED FROM THE
 BARGAINING UNIT
 The Union bears the burden 
of establishing that Spet-
nagel should be excluded from the bargaining unit as an 
office clerical.  See, e.g., 
Queen Kapiolani Hotel
, 316 
NLRB 655, 664Œ665 (1995) (party seeking to exclude an 
individual from voting for a collective-bargaining repre-
sentative has burden of establishing that individual is 

ineligible to vote).
7  On balance, we conclude, contrary 
to the judge and our dissentin
g colleague, that the Union 
did not meet its burden of establishing that Spetnagel™s 

principal duties are so removed from the production 
process that she should be excluded from the bargaining 
unit because she is not a plant clerical.
8                                                           
 6 The judge apparently was referr
ing to Spetnagel™s telephone an-
swering duties because he found, as 
discussed above, that Harris per-
forms Spetnagel™s duty of delivering pink slips during the second shift. 
7 Our colleague adopts the Union™s 
argument that it is reasonable 
that at a facility such as the one in 
question, an office clerical employee 
would be responsible for handling th
e Respondent™s five or six phones.  
However, the party asserting the inel
igibility of a voter bears the burden 
of proving ineligible status and what may be reasonable is not a substi-
tute for proof. 
8 We note that the Union did not call Spetnagel to testify. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 204 
The Board has recently reiterated that the distinction 
between ﬁplant clericalsﬂ and 
ﬁoffice clericalsﬂ is ﬁrooted 
in community-of-
interest concepts, . . . albeit it is occa-
sionally difficult to discern.ﬂ  
Caesar™s Tahoe
, 337 
NLRB 1096, 1098 (2002).  With respect to plant cleri-
cals, the ﬁtest generally is 
whether the employees™ prin-
cipal functions and duties relate to the production proc-

ess, as distinguished from general office operations.ﬂ  Id.  
ﬁ[T]he fact that clerical em
ployees exercise some secre-
tarial skills is no obstacle to finding them to be plant 

clericals, if other factors 
link them to the production 
process and other production employees.ﬂ  Id. at 1099. 
The evidence presented
 does not establish that Spetna-
gel™s duties while in the failed claims office are so dis-
similar from the duties of the other failed claims employ-

ees that she, unlike them, should be excluded from the 
bargaining unit.  The judge found that the Respondent 
receives hundreds of calls a day and that Spetnagel 

spends most of her time answering the telephones.  How-
ever, the record reveals that
 although Spetnagel answers 
the telephones more frequently, the other failed claims 

employees answer the telephones when Spetnagel is oc-
cupied.  The Union presented no evidence demonstrating 
how much time Spetnagel sp
ends answering the tele-
phones relative
 to the other failed claims employees. 
Further, the Union failed to prove that Spetnagel™s 
duty of answering the telephones is not integral to the 

production process.  On the contrary, the record evidence 
reflects that at least some (and perhaps most) of the calls 
the Respondent receives are from area pharmacies calling 

the Respondent™s refill center with questions about or 
problems concerning prescriptions.  These calls either 
relate to failed claims work or to the refill process and 
are therefore integral 
to production.  See 
Avon Products, 
Inc.
, 250 NLRB 1479, 1483Œ1484 (1980) (finding cleri-
cals who answer telephones 
to be plant clericals).
9                                                           
 9 Our dissenting colleague notes that the Respondent™s witness Grif-
fin did not testify that answering phones is integral to production.  
However, it was not incumbent upon Griffin to provide this testimony; 
rather it was incumbent upon the Union, the party bearing the
 burden of
 proof, to establish that answering 
phones was not integral to produc-
tion.  The Union failed to do so, an
d, in fact, failed to adduce any evi-
dence regarding the substance of the 
calls or how they were unrelated 
to the processing of failed claims.  
The Union concedes that Spetnagel 
answers phones and delivers pink slips.  The Union failed to establish 
that these functions are not integral to the production process.  The 

Union also failed to establish that 
Spetnagel performs other duties that 
are unrelated to the production process.
 Our dissenting colleague cites 
Palagonia Bakery Co.
, 339 NLRB 
515, 336 (2003), for the proposition th
at ﬁclericals whose principal 
functions and duties relate to the general office operations and are 
performed within the office itself are office clericals who do not have a 

close community-of-interest with a production unit.ﬂ  In 
Palagonia
, however, the Board noted that taking
 orders over the phone and distrib-
uting orders to the production department 
could be part of the produc-
The Union also
 failed to prove that Spetnagel™s duties 
on the production floor are less integral to production 
than the duties of the other failed claims employees.  
Specifically, the Union did not prove that delivering pink 

slips is less integral to production than refilling the bot-
tling machine.  In fact, Harri
s, who was found to be a 
plant clerical by the judge
, performs the same duty of 
delivering pink slips during the second shift that Spetna-
gel performs during the first shift.  Our dissenting col-
league attempts to distinguish Spetnagel™s duties while 

on the production floor fr
om ﬁactualﬂ production or 
ﬁproduction support tasks.ﬂ  However, the pink slips re-
late directly to the prescriptions, are placed into bags on 
the production floor, and ar
e delivered to pharmacies 
along with the refills.  We discern no basis for distin-

guishing these activities from ﬁactualﬂ production. 
Finally, the Union did not prove that Spetnagel spends 
significantly less time on the production floor than the 

other failed claims employees, all of whom the Union 
agrees are plant clericals.  See 
Dunham™s Athleisure 
Corp.
, 311 NLRB 175, 176 (1993) (distinguishing be-
tween office and plant clericals by the amount of interac-
tion the employees had with production employees).  The 
judge found that Spetnagel spends approximately 20Œ30 

minutes on the production floor compared to about 45 
minutes spent by employee Clary.  We find this differ-
ence to be insignificant, particularly in light of the other 

similarities between Spetnagel™s duties and those of the 
other employees found to
 be plant clericals. 
The party seeking to exclude an employee from the 
bargaining unit and participation in a Board election 
bears the burden of establishing ineligibility.  In this 
case, the record as a whole does
 not support the judge™s 
conclusion that Spetnagel
 should be excluded from the 
bargaining unit as an office cler
ical.  In deciding the eli-
gibility of Spetnagel, we note
 particularly that she works 
in the failed claims office, and all of the other employees 
in that office are in the unit.  Although Spetnagel™s time 

on the production floor is limited (20-30 minutes per 
day) by the time she spends 
in the failed claims office, 
the same can be said of the others.  Concededly, Spetna-

gel™s work in the failed claims office consists primarily 
of answering phones, and the others primarily perform 
                                                                                            
 tion process.  The employee in 
Palagonia
 was found to be an office 
clerical rather than a plant clerical because, although she took orders by 

phone, she had no contact with prod
uction employees.  Id.  Here, by 
contrast, Spetnagel works directly w
ith other undisputed plant clericals 
who also answer telephones, takes 
calls from pharmacies relating to 
production refill requests, and inte
racts with production employees 
while delivering pink slips to the production floor where she inserts 
them into bags on the production line.  Cf. 
Hamilton Halter Co.
, 270 
NLRB 331 (1984) (processing customer orders
 is a task closely related 
to tasks performed by plant
 clericals). 
  KROGER CO
. 205
other functions in that office.
  However, the answering of 
phones is itself tied to the production process.  Further, 
Spetnagel works closely with th
e others in that office, all 
of whom are in the unit.  Th
us, the fact that Spetnagel™s 
duties consist largely of phone 
answering is not sufficient 
to exclude her while including the other three.  We there-
fore reverse the judge on this issue and find that Spetna-

gel is a plant clerical, part of the bargaining unit, and 
eligible to vote in the representation election. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below. 
IT IS ORDERED
 that the Respondent, The Kroger Com-
pany, Groveport, Ohio, its officers, agents, successors, 

and assigns, shall take the action set forth in the Order. 
IT IS FURTHER ORDERED
 that the Union™s objections to 
conduct affecting the results 
of the election conducted in 
Case 9ŒRCŒ17712 are sustained. 
IT IS FURTHER ORDERED
 that the challenges to the bal-
lots of Estella Clary, Michelle Spencer, Kimberly Harris, 

and Erin Spetnagel in Case 9ŒRCŒ17712 are overruled. 
IT IS FURTHER ORDERED
 that the challenge to the ballot 
of Theresa Streich is sustained. 
IT IS FURTHER ORDERED
 that Case 9ŒRCŒ17712 is sev-
ered from Case 9ŒCAŒ39712 and remanded to the Re-
gional Director for Region 9 for action consistent with 

the Direction below. 
DIRECTION IT IS DIRECTED
 that the Regional Director for Region 9 
shall, within 14 days of this Decision, Order, and Direc-
tion, open and count the ballots of Estella Clary, Mi-
chelle Spencer, Kimberly Ha
rris, and Erin Spetnagel and 
thereafter prepare and serve on the parties a revised tally 
of ballots.  If the revised tally shows the Union has re-

ceived a majority of the votes cast, the Regional Director 
shall issue a certification of re
presentative.  If the revised 
tally shows that the Union has not received a majority of 

the votes cast, the election shall be set aside and a rerun 
election shall be conducted. 
 MEMBER 
WALSH, dissenting. 
My colleagues find, contrary
 to the judge, that the 
challenge to the ballot of Erin Spetnagel should be over-

ruled because she is a plant cl
erical.  I find, in agreement 
with the judge™s analysis an
d conclusion, that the chal-
lenge to Spetnagel™s ballot sh
ould be sustained because 
she is an office clerical, e
xpressly excluded from the bar-
gaining unit. 
I.  BACKGROUND
 The Union challenged the ballots of Estella Clary, 
Kimberly Harris, Michelle Sp
encer, and Erin Spetnagel 
on the grounds that they are office clericals, expressly 

excluded from the stipulated
 bargaining unit.  The judge 
found that Clary, Harris, and 
Spencer are plant clericals, 
and there are no exceptions to those findings.  The judge 

found, on the other hand, that Spetnagel is an office 
clerical.  He found that her duties are only tangentially 
related to those of the production employees, are quite 

different from those of plant 
clericals Clary and Harris, 
and are completely dissimilar to those of plant clerical 
Spencer. 
In finding, contrary to the judge, that Spetnagel is a 
plant clerical, my colleagues 
find that the evidence does 
not establish that her duties are so dissimilar from those 
of Clary, Harris, and Spencer,
 and that Spetnagel should 
be excluded from the bargaini
ng unit as an office clerical 
while they are included as plant clericals.  I disagree. 
II.  FACTS
 Clary, Harris, Spencer, and Sp
etnagel all work at desks 
in the failed claims office.  
Prescriptions that cannot be 
filled automatically because of informational, administra-
tive, medical, or insurance probl
ems are routed as part of 
the production process to th
e failed claims office for 
resolution and processing.  Clary, Spencer, and Spetnagel 
work on the first shift, Harris on the second. 
Clary™s primary duty is to resolve and process the 
failed claims on the first shift.  Harris does the same 
thing on the second shift.  Spencer™s primary duty is to 

manage the Respondent™s inventory of drugs and sup-
plies.
1 The judge correctly found, on the other hand, that 
Spetnagel™s duties are ﬁquite differentﬂ from those of 
Clary and Harris, and that ther
e is no similarity at all 
between the duties of Spetna
gel and Spencer.  Spetna-
gel™s primary duty is to answer the Respondent™s five 
telephones.  The Respondent receives hundreds of phone 

calls each day, and Spetnagel answers most of them.  She 
does nothing but answer the phones for virtually her en-
tire workshift.  The only time
 that anyone else answers a 
phone is when Spetnagel is unable to, usually because 
she is already on another call.  In testimony implicitly 
credited by the judge, Plant Manager Mike Griffin testi-

fied that he made Spetnagel primarily responsible for 
answering the phones 
so that Clary could work all of the 
time on resolving and processing failed claims as a step 

                                                          
 1 Spencer orders drugs and office and production supplies from sup-
pliers, retrieves drugs from invent
ory, updates inventory records, re-
plenishes inventory, and carries arriving shipments of drugs on skids 

from the warehouse to the production area. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 206 
in the production process.  According to Griffin, ﬁI want 
[a] person to be working on failed claims all the time as a 
[p]roduction station.  I want to keep that rolling.  Keeps 
it most efficient if [failed claim processors] are uninter-

rupted by the phone.ﬂ  The only time that Spetnagel 
leaves her phones and emerges from the failed claims 
office is for a 20-30 minute pe
riod each day, solely to 
include unresolved failed claim notification-explanation 
slips (pink slips) with shipments of filled drug orders 
being sent to individual retail stores. 
Clary, Harris, and Spencer also perform a variety of 
production and production support tasks that Spetnagel 
does not.  Indeed, Spetnagel spends virtually all of her 
time answering the 
phones so that 
Clary
 can spend al-
most all of 
her time either actually processing the failed 
claims or working in the production area.  Clary spends 
about 20 percent of each workday working on the pro-
duction floor, interacting with the pharmacy technicians 

and helping them with problems.  Thus, in addition to 
actually resolving and processing failed claims in the 
failed claims office, Clary sets up the production line at 

the start of the shift, replen
ishes the bottling, label print-
ing, and the pill counting machines, and clears jams on 
the production line.  Spencer also performs these produc-

tion support tasks.  And Clary and Spencer also perform 
actual production work for about 45 minutes each day, 
packing products for shipment just prior to the dispatch 

of the Respondent™s noon shipments to individual retail 
stores.  Harris performs the same failed claims process-
ing tasks and similar production support tasks on the 

second shift that Clary performs on the first shift. 
Employees Tina Levitt and Sandra Moore, on the other 
hand, credibly testified that the only time that Spetnagel 
comes out of the failed claims office onto the production 
floor is to put pink slips into outgoing shipments during 

the 20-30 minute period prior to the noon shipment each 
day. 
III.  APPLICABLE PRINCIPLES
 Recently, in Palagonia Bakery Co.
, 339 NLRB 515 
(2003), the Board reiterated that the distinction between 
office clericals and plant cler
icals is rooted in commu-
nity-of-interest principles.  
The Board stated that cleri-
cals whose principal functions and duties relate to the 
general office operations and are performed within the 

office itself are office clericals who do not have a close 
community of interest with a production unit.  Id. at 536. 
A key element in determining whether a community of 

interest exists is whether the asserted plant clericals per-
form functions closely allied to the production process or 
to the daily operations of the production facilities at 
which they work.
2  The crucial element in finding such 
an alliance with the production process is significant con-
tact with production employees.  In cases where employ-
ees are found to be plant cler
icals, the Board consistently 
relies upon the presence of si
gnificant direct contact with 
production employees in finding functional integration 
with the production process and a sufficient community 

of interest.  Id.  On the other hand, where the Board finds 
employees not to be plant clericals, it consistently relies 
heavily on the abse
nce of evidence of substantial contact 
with production employees to 
conclude that the asserted 
plant clericals do not share a 
community of interest with 
production employees and are 
office clerical employees.  
Id. 
IV.  APPLICATION OF PRINCIPLES
 In agreement with the judge™s analysis and result, I 
find that Spetnagel is an of
fice clerical.  Her principal 
function and dutyŠanswering the phones virtually all 

dayŠrelates to the Respondent™s general office opera-
tions and is performed within the office itself.  She has 
no significant direct contact with the production employ-

ees, coming into contact with them for only about 20Œ30 
minutes each day solely to pl
ace pink slips in the outgo-
ing drug shipments.  Neither her answering of the phones 

nor her pink slip task is closely allied to the production 
process.  And beyond the lack of substantial connection 
between Spetnagel™s duties and the 
production
 process, 
Spetnagel™s telephone answer
ing and pink slip placement 
tasks are substantially or totally dissimilar to the 
failed 
claims processing tasks performed by plant clericals 
Clary and Harris, the inventory control
 tasks performed 
by plant clerical Spencer, and the 
production support
 tasks performed by all three of them.  Accordingly, I find 
that Spetnagel does not share a community of interest 
with either the production empl
oyees or the plant clerical 
employees, and that she is an office clerical. 
In reversing the judge™s analysis and conclusion that 
Spetnagel is an office cleri
cal, and instead finding that 
she is a plant clerical, my co
lleagues find that the Union 
failed to prove that Spetnage
l™s answering the phones is 
not integral to production.  Plant Manager Griffin testi-

fied extensively about the production process as well as 
the processing of failed claims, and he did not testify that 
answering the phones played 
any part in the production 
                                                          
 2 I will be applying this ﬁproducti
on processﬂ framework in this case 
with caution, however, because I belie
ve in general that it can be ex-
tended too far, as my colleagues have extended it in this case, to en-

compass employees like Spetnagel whose duties are only tangentially 
related to a ﬁproduction process.ﬂ  
Thus, I agree with the judge™s cau-
tionary remark here that ﬁ[o]f course, the work of any clerical employee 

in any production facility assists production employees in some re-
gard.ﬂ 
  KROGER CO
. 207
process.  Rather, he testified 
in effect that answering the 
phones was actually 
separate
 from the failed claim proc-
ess.  Thus, he assigned Spetnagel primarily to answer the 
phones in order to keep 
Clary free to process failed 
claims without interruption.
3 My colleagues also find that the Union failed to prove 
that Spetnagel™s task while on the production floor, plac-

ing unresolved failed claim notification-explanation pink 
slips with shipments of filled drug orders, is less integral 
to production than the duties of Clary, Harris, and 

Spencer.  But the record es
tablishes that Clary and 
Spencer perform some 
actual
 production tasks while on 
the production floor, and that they and Harris also engage 
in substantial production 
support
 tasks while on the pro-
duction floor.  Spetnagel, on the other hand, does not 

perform 
any production or production support tasks. 
My colleagues also find that the Union failed to prove 
that Spetnagel spends significantly less time on the pro-

duction floor than Clary, Harri
s, and Spencer.  But, in 
addition to the actual production tasks engaged in by 
Clary and Spencer, the two of them and Harris perform 

numerous production support tasks on the production 
floor during the workday.  Clary testified that from 7 to 
11:15 a.m. each day she is ﬁup and down all the time 

doing other thingsﬂ like replenishing the bottling ma-
chine, changing labels and ribbons on the labeling ma-
chine, clearing produ
ction line jams, and helping produc-
tion employees with problems.  Clary further testified 
that she is out on the production floor even more in the 
afternoon, locating drugs that have been specially re-

quested by particular stores.  In sum, Clary testified that 
ﬁI help a lot out on the fl
oor and it™s a very busy placeﬂ; 
ﬁI spend a lot of time on the floor . . . helping them with 
different problems.ﬂ  Spencer testified that she performs 
the same type of production support tasks that Clary 

does, that she typically works with production employees 
in putting inventory away, and that ﬁquite a bit of [her 
time] is out on the floor.ﬂ  Spetnagel, on the other hand, 

emerges from the failed cl
aims office for only 20Œ30 
                                                          
 3 Thus, my colleagues are incorrect in
 stating that the Union failed to 
establish that Spetnagel™s phone answ
ering was not integral to produc-
tion and not related to the processing of failed claims.  The record 
establishes both facts.  Specifically, 
Plant Manager Griffin testified that 
he made Spetnagel primarily responsible for answering the phones so 
that failed claims plant clerical Clary would be able to spend all of 
her time resolving and processing failed 
claims, as a step in the production 
process.  In short, Spetnagel answered the phones so that 
Clary would 
not have to and could do failed 
claims production work instead. 
In nevertheless finding that Sp
etnagel™s phone answering is 
also, like Clary™s, integral to production, my colleagues are extending the 
ﬁproduction processﬂ framework for 
analysis too far and are inadver-
tently showing the wisdom of the 
judge™s cautionary remark quoted in 
fn. 2, supra: ﬁ[O]f course, the work of any clerical employee in any 
production facility assist
s production employees in some regard.ﬂ 
minutes each day, to place pink 
slips with outgoing ship-
ments. 
The Union summarizes its ar
guments in response to 
the Respondent™s exception to the judge™s finding that 

Spetnagel is an office clerical this way: 
 In answering the telephones in the office nearly all day, 

and nearly 100% of the time, Erin Spetnagel was per-
forming a function completely different from the plant 
clerical employees and the production employees.  It is 

reasonable that a pharmacy that employs several phar-
macists and two supervisors, in addition to about 30 
employees, that serves pharmacies in 164 stores, and 
that processes 5500 orders per day, has one office cleri-
cal employee handling 5 or 6 phones in the office as 

her primary responsibility. 
 In light of all of the record evidence discussed above 
and by my colleagues, I find 
that the judge correctly de-
termined based on the preponderance of the relevant evi-
dence that Spetnagel is an office clerical. 
 Eric J. Gill, Esq.
, for the General Counsel. 
Michael J. Underwood
 and 
Franck Wobst, Esqs. (Porter, 
Wright, Morris & Arthur)
, of Columbus, Ohio, for the Re-
spondent. Leonard S. Sigall
 and 
Steven D. Stone, Esqs
., of Reynoldsburg, 
Ohio, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case 
was tried in Columbus, Ohio, on March 6 and 7, 2003.  At issue 
are an unfair labor practice charge filed by the Union, the 
United Food and Commercial Workers (UFCW) Local 1059, 
the Union™s objections to a repr
esentation election conducted at 
the Kroger Refill Center in s
uburban Columbus, on October 31, 
2002, and the Union™s challenges to the ballots of five indi-
viduals who attempted to 
vote in that election. 
The charge was filed October 28, 2002, and the complaint 
was issued January 17, 2003.  In the unfair labor practice case, 
the General Counsel alleges that Respondent, the Kroger Com-
pany, by its facility manager, Michael Griffin, violated Section 
8(a)(1) of the Act by threatening and/or interrogating three 
employees on separate occasions 
during an election campaign.  
On February 18, 2003, the unfair labor practice case was con-
solidated for hearing with the Union™s challenge to five ballots 
and its objections to the October 31, 2002 election.  These ob-
jections are identical to the alleged 8(a)(1) violations. 
Fourteen of the employees whos
e ballots were counted voted 
in favor of the Union and 10 voted against being represented by 
Local 1059.  The Union challenge
d the ballots of Michelle 
Spencer, Estella Clary, Kimberly Harris, Erin Spetnagel, and 
Theresa Streich.  If four of the challenges are rejected, these 
ballots could determine the outcome
 of the election.  The Union 
contends that Spencer, Clary, Harris, and Spetnagel are ﬁoffice 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 208 
clerical employeesﬂ excluded from the bargaining unit by the 
stipulated election agreement.
1  The Union contends that 
Streich is ineligible to vote beca
use she is a supervisor within 
the meaning of Section 2(11) of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Respondent and the Charging 
Party, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, The Kroger Company, maintains a facility in 
Groveport, Ohio, a suburb of Columbus, from which it refills 

patient prescriptions for Kr
oger retail pharmacies throughout the State of Ohio.  Respondent ad
mits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union, UFCW Local 
1059, is a labor organization within the meaning of Section 2(5) 
of the Act. II.  THE CHALLENGED BALLOTS
 On September 27, 2002, the Uni
on filed a petition to repre-
sent all regular full-time and part-time employees at the Kroger 
Refill Center in Groveport.  The Regional Director approved a 
stipulated election agreement on
 October 7, for the following 
bargaining unit: 
 All regular full-time and part-time employees employed by 
the Employer at its Kroger Refill Center, 2250 Spiegel Drive, 
Groveport, Ohio facility, but ex
cluding all managers, office 
clerical employees, pharmacists, pharmacist-interns, and all 
guards and supervisors as defined in the Act. 
The Employees in the Failed Claims Office 
Respondent™s facility is esse
ntially a large open area in 
which employees stand around 
an 80-foot oval-shaped con-
veyor filling prescriptions.  Sin
ce June 2002, the facility has 
run two shifts; the first from 7:30Œ3:30 p.m. MondayŒFriday 

and the second MondayŒThursday, and Sunday from 3:30 p.m. 
to midnight.  Theresa Streich is the second-shift coordinator 
and is responsible for overseeing production work during that 
shift.  Respondent has three da
ily shipping times, 9 a.m., noon, 
and midnight.  The pace of work just prior to the noon and 
midnight shipments is ﬁhectic.ﬂ There are several offices on the periphery of the conveyor, 
including that of Griffin, the fa
cility manager, and the ﬁfailed 
claims office.ﬂ  Spencer, Clary, Harris, and Spetnagel work at 
desks inside the failed claims o
ffice.  The door to this office, 
which is only a few feet from the production line, is always 
kept open.  All five of the em
ployees whose ballots were chal-
lenged park in the same parking lot as production employees 
and they use the same breakroo
m.  All the employees working 
on the conveyor line and those working in the failed claims 
                                                          
 1 The Union also alleged that Spet
nagel should be excluded from the 
bargaining unit on the grounds that sh
e is in effect Facility Manager 
Griffin™s personal secretary and ther
efore a confidential employee.  The 
Union appears to have abandoned this argument in its brief and in any 
event has failed to prove this allegation. office have the title ﬁpharmacy technician.ﬂ  There are three 
levels of pharmacy technicians in 
the facility and all five of the 
individuals whose ballots were 
challenged are level 3 techni-
cians, the highest level.  A few technicians who work exclu-
sively on the conveyor line are also level 3 pharmacy techni-
cians. 
1.  Estella Clary 
Clary works on the first shift and her primary responsibility 
is the processing of ﬁfailed claims.ﬂ  These are prescriptions 
that cannot be filled initially due
 to problems such as an incor-
rect patient social security num
bers, drug interaction concerns, 
insurance problems or being ordere
d for refill too soon.  Clary 
spends most of her workday ma
king computer entries at her 
desk to resolve these problems so
 that the prescriptions can be 
filled. 
However, Clary also spends so
me of her time on the produc-
tion floor and did so in Octobe
r 2002.  She replenishes a bot-
tling machine with empty prescr
iption bottles and fixes a ma-
chine that prints prescription labe
ls.  On a daily basis, between 
11:15 and noon, Clary leaves her office and assists production 
employees in preparing for the noon shipment.  She may also 
work on the production floor just prior to leaving work at 3:30 
p.m. 2.  Kimberly Harris 
Harris performs Clary™s job on th
e second shift.  She gener-
ates reports on ﬁfailed claimsﬂ 
and makes data entries on the 
computer to enable many of flawed prescriptions to be filled.  
Harris comes out on the production floor to put slips into the 
bags for each retail store for th
ose prescriptions that cannot be 
filled.  Harris did not testify in this proceeding and there is very 
little reliable evidence as to what other tasks Harris performed 
during October 2002. 
3.  Erin Spetnagel 
Spetnagel works on the first shift and her primary responsi-
bility is to answer the phones.  She does this almost her entire 
workshift except for a period of 20Œ30 minutes just prior to the 

noon shipment.  At this time, Spet
nagel comes out of the office 
and assists in putting the ﬁpink slipsﬂ into shipments to the 
retail stores.
2  These slips explain why certain prescriptions 
cannot be filled.  There is no credible evidence that Spetnagel 
did any other production work in October 2002.
3                                                           
 2 I credit the testimony of Tina Levitt and Sandra Moore that Spet-
nagel only comes out on the production floor to put the pink slips with 

the shipments to the individual stores. 
3 Spetnagel did not testify.  I dec
line to credit Mike Griffin™s testi-
mony as to Spetnagel™s duties, b
ecause, for one thing, his testimony 
regarding the amount of time Spetnagel spends answering telephone 

calls was inconsistent. On cross-examination by the Union™s counsel, Griffin testified: 
 Q.  All right.  Let™s talk some more about Erin.  Erin is as-
signed to take all the phone calls, right? 
A.  Yes, she™s the first person to answer the phone. 
Q.  You have hundreds of phone calls a day, don™t you? 
A.  Yes. 
  KROGER CO
. 209
4.  Michelle Spencer 
Spencer is Respondent™s inventor
y clerk.  She works 8 a.m. 
to 4:30 p.m. MondayŒFriday and 3:30-midnight on Sunday.
4  Spencer orders drugs from Kroger™s supplier and orders sup-
plies, which enable the production employees to perform their 
tasks.  She regularly leaves the failed claims office to look for 
drugs on shelves near the conveyor line.  Spencer often assists 
production employees in bringing shipments from Kroger™s 
drug supplier from the warehouse into Respondent™s production 
area.  For at least 15 minutes a day, Spencer helps conveyor 
line employees pack drugs just before the noon shipment. 
5.  Theresa Streich 
Streich is a level 3 
pharmacy technician.  
In June 2002, when 
Respondent instituted a second shift, it created a position titled 
ﬁsecond-shift coordinator.ﬂ  Streich was given that position and 
is paid an extra $1.50 per hour as a result.  As second-shift 
coordinator, Streich is the pe
rson primarily responsible for 
production operations on the second shift.  Streich works from 
3:30 p.m. to midnight and is esse
ntially in charge after Facility 
Manager Griffin leaves the facility between 3:30 and 5:30 p.m.  
While there is a pharmacist on 
duty on the second shift, this 
pharmacist rarely, if ever, gets 
involved with the direction of 
employees on the conveyor line. 
Streich draws up work sche
dules, moves employees from 
one station to another as need
ed, adjusts timecards, and ap-
proves any variations from a 
production employees™ normal 
breaktime.  When scheduling empl
oyees at a particular work-
station, Streich considers their 
relative skill levels (Tr. 159).  
                                                                                            
 Q.  Literally, hundreds of phone calls a day and you said she 
answers the phone because you wa
nted the other ones working 
full-time on failed claims, isn™t that correct? 
A.  Which, in turn, is actual production. 
Q.  . . .  But, your testimony was that you wanted Erin han-
dling the phones full-time so that
 the others in the office could 
work full time on failed claims, right?  That was your testimony?  
A.  Yes.  [Tr. 179Œ180.] 
 When led by Respondent™s counsel on
 redirect examination, he said 
something quite different: 
 Q.  What is Erin Spetnagel™s primary duty, is it Failed 
Claims? 
A.  Yes, that™s her primary duty. 
Q.  She doesn™t spend more time on the phone than she does 
on failed claims, does she? 
A.  I would say not. 
Q.  She™s not on the phone all day, is she? 
A.  No.
 [Tr. 211Œ212.] 
 His testimony generally indicates a 
desire to lump Spetnagel™s duties 
with those of the other employees in the failed claims office when in 
fact her duties were quite different.
  Finally, Griffin™s testimony is 
ambiguous at times as to whether he 
is describing Spetnagel™s duties in 
October 2002, which are relevant to this case, or her duties after the 
election.  All employees in the fa
iled claims office began spending 
more time on the production floor after the election.  To the extent that 

Norma Hickman™s testimony stands 
for the proposition that Spetnagel 
performs tasks other than dist
ributing pink slips on the production 
floor, it is unclear if Hickman is testifying about October 2002 or af-

terwards. 4 Spencer is not scheduled to work Fridays, but normally does so. 
She submits her work schedules to
 Griffin for review.  Facility 
Manager Griffin told second-shift employees that when Streich 
tells them to do something, it is as if Griffin himself were 
speaking. When a pharmacy technician se
eks to move from level 1 to 
level 2, they must pass a practical examination.  Streich is the 
person who observes the individua
l and decides whether they 
can perform the tasks that entitle them to a promotion.  She also 
determines whether they are sufficiently ﬁhard workingﬂ to 
merit such a promotion. 
Streich also screens and interv
iews job applicants for posi-
tions on the second shift.  She evaluates the applicant™s work 
history and qualifications.  Streic
h determines whether to inter-
view applicants and whether to recommend them to Griffin or 
Paula Race in Kroger™s human re
sources department for a posi-
tion.  If Streich determines an
 applicant should not be inter-
viewed, they are effectively 
excluded from Respondent™s hiring 
process.  Employees that are 
interviewed by Streich and rec-
ommended for hire are not interv
iewed again by Griffin, Race, 
or anyone else. 
III.  ANALYSIS A.  The ﬁfailed claims officeﬂ Employees 
In Caesar™s Tahoe, 
337 NLRB 1096 (2002), the Board 
adopted the test enunciated in 
Associated Milk Producers, Inc. 
v. NLRB, 
193 F.3d 539 (D.C. Cir. 1999).  This a three-prong 
analysis for resolving determinative challenged ballots in cases 
involving stipulated bargaining units.
5  The Board first deter-
mines whether the stipulation is ambiguous.  If the objective 
intent of the parties is expr
essed in clear and unambiguous 
terms in the stipulation, the Board simply enforces the agree-
ment.  If, however, the stipul
ation is ambiguous, the Board 
must seek to determine the parties™ intent through normal 
methods of contract interpretatio
n, including the examination of 
extrinsic evidence.  If the parties™ intent still cannot be dis-
cerned, then the Board determines the bargaining unit by em-
ploying its normal communi
ty-of-interest test. 
In the instant case, the stipulation is unambiguous insofar as 
it excludes ﬁoffice clerical employeesﬂ from the bargaining 
unit.  It is ambiguous as to wh
ether the ﬁfailed claimsﬂ employ-
ees fall within that category.  
The only extrinsic evidence of the 
parties™ intent is the fact that if all four ﬁfailed claimsﬂ employ-
ees fall outside of the ﬁoffice clericalﬂ category, the stipulation 
excludes none of the employees at
 the Kroger Refill Center as 
ﬁoffice clericals.ﬂ  One would think that a classification of em-
ployees that does not exist at the refill center would not be ex-
plicitly excluded from 
the bargaining unit. 
Respondent points out that there are not any guards em-
ployed by the refill center, although one works at the Kroger 
                                                          
 5 Scholastic Magazines, 
192 NLRB 461 (1971), and 
Avon Products, 
250 NLRB 1479 (1980), relied upon by Respondent at pp. 14Œ15 of its 

brief, have limited relevance to the instant case.  Those cases did not 
involve stipulated election agreements
.  In the instant case, the parties 
agreed that ﬁoffice clericalsﬂ were 
to be excluded from the bargaining 
unit.  Thus, the issue herein, whethe
r any employee at the refill center is 
an ﬁoffice clerical,ﬂ is somewhat diffe
rent than the issues confronted by 
Board in Scholastic Magazine 
and Avon Products. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 210 
warehouse next door.
6  Guards are also explicitly excluded 
from the bargaining unit.  The 
Union, however, distinguishes 
the exclusion of guards from the exclusion of office clericals by 
the fact that Section 9(b)(3) of the Act prevents the Board from 
certifying a bargaining unit which includes guards and 
nonguards.  Thus, it suggests that while the exclusion of guards 
in the description of the barg
aining unit is superfluous, the ex-
clusion of office clericals must be accorded some meaning by 
the exclusion of some employees at the refill center from the 
bargaining unit. 
In a somewhat analogous context, the Board in 
Kalustyans, 332 NLRB 843 (2000), rejected a union™s challenge to the bal-
lots of three employees.  In that case, the union argued that the 
three were office clerical employees, who were excluded by the 
Stipulated Election Agreement rather than shipping clerks, who 
were included.  In deciding that the parties™ intent was to in-
clude the three in the unit, the Board relied, at least in part, on 
the fact that if the three employees were not shipping clerks, 
there would be no shipping clerks in the bargaining unit.  How-
ever, I do not discern in 
Kalustyans
 a holding that the exclusion 
of a category of employees in a stipulated election agreement is 
evidence of the parties™ intent to exclude at least one employee 
from the bargaining unit, as being a member of that category. 
With regard to the third prong of the Board™s test, commu-
nity-of-interest concepts, the 
Board has long drawn a distinc-
tion between ﬁplant clericalsﬂ and ﬁoffice clericals.ﬂ  ﬁThe in-
dispensable and conclusive element is that the asserted plant 
clericals ‚perform functions closely allied to the production 
process or to the daily operations
 of the production facilities at 
which they work.ﬂ  
Caesar™s Tahoe
, supra at 1098, quoting 
Fisher Controls Co., 
192 NLRB 514 (1971). 
Applying this standard to th
e tasks performed by Clary on 
the first shift and Harris on the second, I conclude that these 
two employees are clearly ﬁplant clericals.ﬂ  The clerical tasks 
they perform are allied to the production process in that their 
efforts enable the ﬁfailed claimsﬂ to proceed to the production 

line.  Clary also performs pr
oduction work on a daily basisŠ
particularly in the 45 minutes prior to the noon shipment.
7 The tasks of Spencer, the inventory clerk, and Spetnagel are 
less closely allied to the filling of 
prescriptions.  Yet, Spencer is 
the employee who makes certain 
that the medications and sup-
plies necessary to fill the prescriptions are available in the refill 
center.  Spetnagel, on the other hand, is the clerical employee 
who spends the most time within the walls of the office, acting 
essentially as a receptionist, and interacts least with the produc-
tion employees. 
In Hamilton Halter Co.,
 270 NLRB 331 (1984), the Board 
recognized that the ﬁdistinction 
drawn between office clericals 
and plant clericals is not always clear.ﬂ  In that case the Board 
found two employees to be ﬁplant
 clericalsﬂ because their pri-
mary function, the transcription of sales order forms to facili-
                                                          
 6 This guard patrols a parking lot 
used by refill center employees.  
Additionally, Griffin called this guard
 when something was stolen from 
the refill center. 7 Harris did not testify; however, I assume that she helps out in the 
production area just prior to the midnight shipment.  I make this as-
sumption because the record indicates that Harris has to complete the 

ﬁfailed claims reportﬂ by 10 p.m. 
tate production was a function cl
osely associated with produc-
tion.  The Board also found it significant in this regard that the 
two maintained inventories, orde
red supplies, and assisted shop 
employees in loading and unloading trucks.  By analogy to the 
reasoning in Hamilton Halter, Spencer is a ﬁplant clerical.ﬂ 
Resolving the status of Spetnagel is more difficult since the 
Board precedent appears to be less clear.  In 
Dunham™s Athlei-
sure Corp., 
311 NLRB 175, 176 (1993), the Board found that 
two employees to be ﬁoffice clericalsﬂ despite the fact that they 
ﬁsporadicallyﬂ performed work in 
the warehouse.  It found that 
the limited contact that these two had with bargaining unit em-
ployees distinguished their situ
ation from other cases in which 
the Board held that employees were ﬁplant clericals.ﬂ 
Similarly, the Board in 
Cook Composites & Polymers Co., 
313 NLRB 1105, 1108 (1994), found that two manufacturing 
data entry operators were ﬁoffice clericalsﬂ and thus excluded 
them from a production unit. 
 Clericals, whose principal functions and duties relate to the 
general office itself, are office clericals, who do not have a 
close community of interest with a production unit.  This is 
true even if those clericals spend as much as 25 percent of 
their time in the production ar
ea and have daily contact with 
production personnel.  [Id
. at 1108.] 
 In Cook Composites,
 the Board distinguished 
Hamilton Hal-
ter Co., 
supra, on the grounds that th
e clerical employees in 
Hamilton performed a significant degree of production work.  It 
also relied on the fact that 
Cook Composites
 ran a full produc-
tion shift at night and had no manufacturing data operators 
assigned to that shift.  Similarly, in the instant case, there ap-
pears to be no employee whose 
performs Spetnagel™s tasks on 
the second shift. 
There are, however, many factors in 
Cook Composites 
that 
distinguish the manufacturing data entry operators, found to be 
ﬁoffice clericals,ﬂ from Spetnagel.  They were located in a dif-
ferent building from the produc
tion employees, although they 
went to the production area several times a day.  The 
Cook 
Composite clericals used a different parking lot from other unit 
employees, did not frequent the same lunchroom, did not wear 
the production employees™ uniform, and did not punch a time-
clock.  Finally, Facility Manage
r Griffin, who also supervises 
the production employees on the firs
t shift, supervises Spetna-
gel.  The data entry operators in 
Cook Composites
 had a differ-
ent supervisor than the empl
oyees in the production unit. 
In Cook Composites, 
the Board relied upon 
Container Re-
search Corp., 
188 NLRB 586, 587 (1971), in which the Board 
found a cost coordinator and a materials coordinator to be ﬁof-
fice clericals.ﬂ  In that case, the Board found that the employees 
had only ﬁincidental contactﬂ 
with production and maintenance 
employees and appears to draw the distinction between office 
clericals and plant clericals on the basis of an employee™s 
ﬁprincipal functions and duties.ﬂ  In 
Container Research, the 
Board found the cost coordinator to 
be an office cl
erical despite 
the fact that she spent 25 percent of her time in the production 
area and had daily contact wi
th production and maintenance 
personnel. In Brown & Root, 
314 NLRB 19 (1994), the Board found 
three document control clerks to 
be ﬁplant clericalsﬂ in part 
  KROGER CO
. 211
because they had daily contact with unit employees and be-
cause their primary function is di
rectly related to construction 
work and these duties provide daily assistance to unit employ-
ees.  Of course, the work of any clerical employee in any pro-
duction facility assists production em
ployees in some regard.  It 
appears that the issue in these cases is how directly related are a 
clerical employee™s tasks to thos
e of bargaining unit employees.  
I conclude that Spetnagel™s dutie
s are only tangentially related 
and that she is therefore an ﬁoffice clericalﬂ ineligible to vote.
8  Spetnagel spends virtually all her time answering the phone in 
the office and goes out on the production floor only to put slips 
into the shipments explaining to the retail pharmacies why cer-
tain prescriptions did not go through the production process.
9 B.  Is Theresa Streich a 
Supervisor Within the Meaning 
of the Act? 
Section 2(11) of the Act, defines ﬁsupervisorﬂ as ﬁany indi-
vidual having authority, in the inte
rest of the employer, to hire, 
transfer, suspend, lay off, reca
ll, promote, discharge, assign, 
reward, or discipline other employ
ees, or responsibly to direct 
them, or to adjust their grievan
ces, or effectively to recommend 
such action, if in connection with the foregoing the exercise of 
such authority is not of a merely
 routine or clerical nature, but 
requires the use of independent judgment.ﬂ 
Pursuant to Section 2(3) of th
e Act, a ﬁsupervisor,ﬂ as de-
fined in Section 2(11), is not 
an employee whose rights to en-
gage in union or protected conc
erted activity are protected by 
the Act.  A party seeking to exclude an individual from the 
category of an ﬁemployeeﬂ has the burden of establishing su-
pervisory authority.  The exer
cise of independent judgment 
with respect to any one of the factors set forth in Section 2(11) 
establishes that an individual is
 a supervisor.  However, not all 
decisionmaking constitutes the independent judgment necessary 
to establish that an individual is
 a statutory supervisor.  The fact 
that an individual gives direc
tion to other employees without 
first checking with a higher authority, does not necessarily 
make one a supervisor.  For ex
ample, an individual does not 
necessarily become a supervisor in situations in which his au-
thority to direct employees emanates solely from his skill or 
experience, Southern Bleachery & Print Works, Inc., 
115 
NLRB 787, 791 (1956), enfd. 257 F.2d 235, 239 (4th Cir. 
1958).  Moreover, the exercise of supervisory authority on an 
irregular and sporadic basis is not sufficient to establish super-
visory status, 
Browne of Houston, 
280 NLRB 1222, 1225 
(1986). Streich™s supervision of the production line on the second 
shift does not necessarily make 
her a statutory supervisor.  
There are numerous cases in which an employee in charge of 
the employer™s work force at a specific location has not been 
                                                          
 8 I conclude that Spetnagel™s 
physical proximity to Clary and 
Spencer does not make her a ﬁplant clerical.ﬂ  Although, there may 
have been some degree of crossover in
 their duties, the record indicates 
that in October 2002, Clary spent al
most all her day resolving failed 
claims and Spetnagel spent almost 
all day answering the telephone.  
There was no similarity between 
Spetnagel™s duties and those of 
Spencer. 9 At least some of these prescripti
ons are then filled by Kroger™s re-
tail pharmacies. 
deemed to be a supervisor due to
 the routine nature of the em-
ployee™s oversight functions, e.g.,
 Azusa Ranch Market, 
321 NLRB 811 (1996).  On the other hand, Streich™s authority to 
interview and to recommend whether or not to hire job appli-
cants establishes her supervisory status.  There is also a close 
question of whether she is a ﬁsupervisorﬂ by virtue of her au-
thority to schedule employees at specific workstations.  The 
issue before me is whether 
Streich uses ﬁindependent judg-
mentﬂ in effectively recommending 
whether or not to hire job 
applicants and/or in effectively recommending the assignment 
of employees to their workstations. 
Streich testified that in deciding whether to interview an ap-
plicant: 
 A.  . . .  I get the most qualified first and then I go back 
to the other ones. 
Q.  Okay.  Is there a set of guidelines or is there some-
thing in writing that you follow in writing that you follow 
in making these decisions on whether or not you™re going 
to interview these people or do you use your judgment 
based on your past experience? 
A.  I use my judgment.  [Tr. 282-283.] 
 The Board defines the power to effectively recommend as 
meaning ﬁthat the recommended action is taken with 
no inde-
pendent investigation by superiors,ﬂ 
ITT Corp., 265 NLRB 
1480, 1481 (1982), 
Wesco Electrical Co., 
232 NLRB 479 
(1982).  Applicants interviewed by Streich were hired for sec-
ond shift positions without being interviewed by Michael Grif-
fin or anyone else.  Griffin 
testified at Transcript 161-162, 
without giving any specific exam
ples, that he may occasionally 
decide not to hire someone 
who Streich recommends.  How-
ever, he never decides to hire
 someone that Streich does not 
recommend hiring.10  Indeed, Streich is a supervisor simply on 
the basis of her power to effectively recommend against the 
hiring of a job applicant, 
HS Lordships, 
274 NLRB 1167, 173 
(1985).11 Finally, due to the inconsistencies between Griffin™s testi-
mony at Transcript 161-162 and 
Streich™s testimony at Tran-
scripts 278-279 and 282-283, I find 
Griffin™s testimony regard-
ing Streich™s role in the hiring pr
ocess to be incredible.  I con-
clude that insofar as this record is concerned, Kroger hires any 
applicant for a second-shift position who Streich recommends for hire. Streich testified that when scheduling employees at a par-
ticular workstation, she: 
                                                           
 10 In this respect, Streich differs from Doyle Womack, who was 
found not to be a statutory supervisor in 
Browne of Houston, 
280 
NLRB 1222, 1225 (1986).  Womack™s superior subsequently inter-
viewed applicants interviewed by Wo
mack before they were hired.   
11 The cases relied upon by Respondent, for the proposition that 
Streich did not effectively recomme
nd the hiring of employees, are 
distinguishable from the instant case.  In 
Anamag, 
284 NLRB 621, 623 
(1987), and 
Kenosha News Publishing Co.,
 264 NLRB 270, 271 
(1982), as well as a similar case, 
Tree-Free Fiber Co., 
328 NLRB 389, 
391 (1999), management screened out app
licants it did not want to hire 
before seeking the opinion of the nonsupervisory employees.  In con-
trast, Streich screened out unsuitabl
e applicants for Griffin and Race. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 212 
. . . goes by the seniority and the knowledge of what they 
know at the refill center because the ones that have been there 
longer know more of what to do there so I base it on their 
knowledge of what they know.  [Tr. 274.]  
 Griffin testified that Streich ﬁdecides who goes in what sta-
tion based on their abilities to perform those job duties at that 
station.ﬂ  (Tr. 159.)   Griffin occasionally changes Streich™s 
work schedule.  . . . I see a name of a person that™s in a certain spot that I feel 
wouldn™t be appropriate for a busy day, or appropriate for that 
position.  I will ask her to redo it
.  That doesn™t happen a lot, 
but it happens.  [Tr. 160.]  
 This testimony indicates that St
reich uses some degree of in-
dependent judgment in decidi
ng which employees work at 
which workstations on the second shift.  Thus, she has far more 
discretion than Antonio Hernand
ez, who was found not to be a 
supervisor in 
Valley Mart Supermarkets, 
264 NLRB 156, 161 
(1983).  Even though Griffin 
has, on occasion, changed 
Streich™s schedule, I find that
 Streich uses independent judg-
ment in effectively recommendi
ng the scheduling of employ-
ees.
12 IV.  ALLEGED UNFAIR LABOR PRACTICES
/UNION™S OBJECTIONS TO THE ELECTION
 The allegations of the complaint and the Union™s objections 
to the election involve the same incidents.  Essentially the issue 
before me is whether I believe three bargaining unit employees, 
or Facility Manager Griffin™s 
denial of their testimony. 
A.  Complaint Paragraph 5/Objection 1 
Tammy Wright testified that Mike Griffin called her into his 
office on October 8, 2002, and asked her if she would work on 
the first shift during the following week.  At the time Wright 
was working second shift.  Wright
 told Griffin that she would 
be willing to work both shifts if Theresa Streich would allow 
her to leave early on the second.  Griffin then said he would 
talk to Streich. 
Then, according to Wright, Griffin asked her what she 
thought of this ﬁunion stuff.ﬂ  
Wright responded that employees 
needed someone to talk to.  Griffin said they could talk to him.  
Wright replied that Griffin always
 sent her back to Streich, who 
was the source of her problems.  Griffin said that if Wright 
came to him again, he and Wr
ight would discuss Wright™s 
problem with Streich together. 
Wright then mentioned that sh
e had forgotten to clock out 
the previous night.  According to Wright, Griffin said, that™s all 
                                                          
 12 If Streich™s work schedules were not subject to any review, her 
exercise of judgment in drawing up 
these schedules would clearly make 
her a supervisor.  However, Board 
precedent is not that clear as to 
whether any degree of review of the 
schedule will negate such status.  I 
believe that where, as in the in
stant case, her recommendations are 
generally accepted with a cursory review, that her exercise of inde-
pendent judgment makes her a supervisor.  In any event, her exercise of 
independent judgment regarding hiri
ng decisions establishes her super-
visory status regardless of whether sh
e is a supervisor by virtue of her 
authority to schedule employees
 at different workstations. 
right, I can let it go, ﬁbut if a un
ion were here, I™d have to give 
you a write up.ﬂ 
Griffin testified as follows: Wright came into his office to 
discuss working first shift.  Sh
e complained about Streich.  
When Griffin told Wright he™d like her to try again to resolve 
her problems with Streich on her ow
n, she volunteered that this 
was why she supported the Union.  Griffin concedes he was not 
aware of Wright™s support for the Union previously. 
Griffin confirms that Wright 
mentioned failing to clock out.  
However, he testified that he merely told her that he had flexi-
bility in dealing with such transgressions.  He denied telling 
Wright that he™d have to write her up if there was a union at the 
refill center. I credit Wright™s account.  On cross-examination, Wright 
testified that she told Griffin that she was upset over the fact 
that the Union had filed a charge over the incident.  Wright 
gave the impression of wanting to please everyone and I sense 
that she would have hedged her 
testimony not to make Griffin 
look bad if she could have done so.  I also credit Wright™s tes-
timony, as opposed to Griffin™s, due to Griffin™s lack of candor 
when testifying about Spetna
gel™s and Streich™s duties. 
Moreover, Wright™s testimony is
 consistent with the testi-
mony of Corina Culbertson (her sister) and Sandra Moore re-
garding similar incidents.  In this record only Moore appears to 
have been a vociferous advoca
te for the Union.  I find it 
unlikely that all three accounts ar
e fabricated.  I find that the 
conversation transpired as testified to by Wright. 
B.  Applicable Legal Principles 
Not every inquiry by manageme
nt regarding union sympathy 
is a violation of Section 8(a)(1).
  The Board applies a ﬁtotality-
of-the-circumstancesﬂ test, 
Rossmore House, 269 NLRB 1176 
(1984).  Among the relevant factor
s are the presence or absence 
of employer hostility to the Union, whether the employer ap-
pears to be seeking information 
on which to base disciplinary 
action, the position of the questi
oner in the employer™s hierar-
chy, the place and method of interrogation and the truthfulness 
of the employee™s reply, 
Medicare Associates, Inc., 
330 NLRB 935, 939 (2000).  However, these factors are not to be me-
chanically applied and each factor need not be evaluated.  They 
are merely useful starting point
s for assessing the ﬁtotality of 
the circumstances.ﬂ 
In the instant case, I start my analysis with the proposition 
that an employee is entitled to keep from his or her employer, 
his or her views on unionization so that the employee may ex-
ercise a full and free choice as to whether to select the Union or 
not, id. at 942.  The fact that Griffi
n, the facility manager, in-
quired as to the union sympathies
 of Wright, an employee who 
had not revealed her views to Kroger previously, in the midst of 
election campaign, is enough to 
convince me that his inquiry 
violated the Act in interferi
ng with Wright™s free choice. 
I also find that Griffin violated the Act in telling Wright that 
if employees selected the Union as their bargaining representa-
tive he would have to ﬁwrite her upﬂ for failing to clock out.  
An employer may accurately describe to employees the results 
of unionization, such as the inability to deal directly with the 
employee without the involvement of the union, 
Insight Com-
munications Co., 
330 NLRB 431, 458 (2000).  An employer 
  KROGER CO
. 213
may also describe the collective-bargaining process to employ-
ees, including the fact that the re
sults of bargaining may result 
in changes in the way the employer™s establishment operates.  
However, when an employer, categorically states, as did Grif-
fin, that discipline will be enforced more stringently if a union 
is selected, without referring to the possibility of gains and 
losses through the collective-bargaining process, the statement 
violates Section 8(a)(1), 
Fieldcrest Cannon, Inc., 
318 NLRB 
470, 495 (1995); 
United Artists Theatre, 
277 NLRB 115, 121 
(1985). Griffin™s statement is a threat of unilateral action and coerced 
employees in the exercise of their Section 7 rights.  He would 
not have violated the Act if 
he had explained that numerous 
working conditions, including the 
enforcement of Respondent™s 
workrules, could change for bett
er, for worse, or not at all, 
through the collective-bargaining 
process.  However, without 
this or a similar gloss, his st
atement would reasonably lead an 
employee to conclude that Kroger intended to tighten up on 
enforcement of its workrules in the event of a union electoral 
victory and that the one had better vote against the Union if 
they wanted to receive the same sort of leniency that employees 
enjoyed without a union, 
Medicare Associates, Inc., 
330 NLRB 
935, 943 (2000). 
C.  Complaint Paragraph 6/Objection 2 
Corina Culbertson testified that
 on October 10, 2002, Griffin 
came to her workstation to tell her that she had filled a prescrip-
tion improperly.  Later, according to Culbertson, Griffin told 
her that if the facility had a union, he would have to write her 
up.  However, without a union he
 could be lenient.  Griffin 
denies making this statement.  For the same reasons that I cred-
ited Wright, I credit Culbertson. 
D.  Complaint Paragraph 7/Objection 3 
Moore testified that on October 
11, 2002, she clocked in late 
after a break.  When Griffin walked by she told him that she 
had done so.  According to Moore, Griffin said that so long as 
she didn™t abuse her breaktime, he wouldn™t take any discipli-
nary action.  She also testified that Griffin left her location and 
then returned a few seconds later. 
 At that time, he told her that 
although he could overlook her clocki
ng in late, if the facility 
was unionized, he would have to write her up. 
Griffin contradicts the account of Moore, who is an active 
union supporter and who had demonstrated her support for the 
Union openly prior to October 11.  He testified that he told 
Moore that he didn™t have a probl
em with her cl
ocking in late 
because she did not have a history of doing so.  Then Griffin 
testified that he told Moore that
 with the flexibility he had cur-
rently in the facility, he could 
use his discretion in dealing with 
her clocking in late. 
I credit Moore, not only due to
 the consistency of her testi-
mony with that of Culbertson an
d Wright, but because I see no 
reason for Griffin to discuss hi
s ﬁflexibilityﬂ unless he was 
trying to contrast his discretion with the situation that would 
exist if employees chose to be represented by the Union.  Grif-
fin did not testify that he explai
ned to Moore how his flexibility 
could be lost through the collective-bargaining process.  His 
comments would thus tend to leav
e an employee with the im-
pression that Kroger intended to punish employees, if they 
chose the Union, by unilaterally tightening up on its enforce-
ment of workrules. CONCLUSION OF LAW The Unfair Labor Practices 
Based on the credibility determ
inations above, I conclude 
that Respondent, by Griffin, coer
cively interrogated Wright on 
October 8, 2002, and threatened Wright, Culbertson, and 
Moore, as alleged, with a strict
er administration of discipline if 
employees selected the Union as their collective-bargaining 
representative.  In doing so, Respondent violated Section 
8(a)(1) of the Act as alleged. 
Challenged Ballots/Objections to the Election 
I recommend that the challenges to the ballots of Clary, 
Spencer, and Harris be overruled.   Additionally, I recommend 
that the challenge to the ballot of Spetnagel be sustained on the 
grounds that she is an office cl
erical employee and that the 
challenge to the ballot of Stre
ich be sustained on the grounds 
that she is a supervisor within 
the meaning of Section 2(11) of 
the Act.  Even if the ballots of Clary, Spencer, and Harris are 
counted as having voted against representation by the Union, 
14 votes will have been cast in favor of such representation and 
13 against representation.  Therefore, if these recommendations 
are adopted by the Board, the Union, United Food and Com-
mercial Workers Union, Local 1
059, should be certified as the 
exclusive bargaining representative of the following employees 
at the Kroger Refill Center in Groveport, Ohio. 
 All regular full-time and part-time employees employed by 
the Employer at its Kroger Refill Center, 2250 Spiegel Drive, 
Groveport, Ohio facility, but ex
cluding all managers, office 
clerical employees, pharmacists, pharmacist-interns, and all 
guards and supervisors as defined in the Act. 
 In the event that my ruling on the challenged ballots is re-
versed and the Union fails to receive a majority of the valid 
ballots cast, I recommend that the Board order a new election.  
The Board™s policy is to set aside an election whenever an un-
fair labor practice occurs during the critical period between the 
filing of the representation petiti
on and the election.  There is a 
limited exception to this policy, 
however, in situations where 
the misconduct is de minimis with
 respect to affecting the re-
sults of an election, 
Video Tape Co., 
288 NLRB 646 fn. 2, 665 
(1989).  Since several employees 
were affected by the viola-
tions herein and under the Unio
n™s worst-case scenario, it can 
only lose the election by a single vote (if all five challenged 
ballots are counted and all five employees vote against union 
representation), the violations ca
nnot be deemed de minimis.  
Therefore, if the Union does not prevail on the challenges to at 
least two of the ballots, I conclude that its objections have suf-
ficient merit to set aside the election of October 31, 2002. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 214 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13 ORDER The Respondent, The Kroger Company, Groveport, Ohio, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Coercively interrogating 
any employee about union sup-
port or union activities. 
(b) Threatening employees that the administration of disci-
pline will be stricter if they chose a union as their collective-
bargaining representative. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Groveport, Ohio, copies of the attached notice marked 
ﬁAppendix.ﬂ14  Copies of the notice, on forms provided by the 
Regional Director for Region 9, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 

where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
                                                          
 13 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since October 8, 2002. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS ALSO ORDERED
 that Case 9ŒRCŒ17712 be severed and 
remanded to the Regional Director, who shall certify the elec-
tion results. 
 APPENDIX 
 NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us
 to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection  Choose not to engage in any of these protected activities. 
 WE WILL NOT
 coercively question you about your union sup-
port or activities. 
WE WILL NOT
 threaten to administer discipline more strictly if 
you choose a union as your collective-bargaining representative. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 THE  KROGER COMPANY
  